Citation Nr: 1545273	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for granulomatous ulceration of the left lateral surface of the internal nose, currently evaluated as noncompensably disabling.

2.  Entitlement to restoration of a 10 percent evaluation for allergic rhinitis.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of her hearing has been associated with the record.

During the June 2015 hearing and in a submission subsequent to the hearing, the Veteran's representative raised the issue of entitlement to compensation for headaches as part and parcel to the disability of allergic rhinitis.  Moreover, the issue of entitlement to service connection for a sleep disorder has been raised.  Finally, the Board notes that during the June 2015 hearing, the Veteran's representative acknowledged that the issue of entitlement to an increased rating for allergic rhinitis had not been perfected on appeal, but that the Veteran sought a higher evaluation for that disability.  The undersigned VLJ allowed testimony on that issue during the hearing.  These three issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to a compensable evaluation for granulomatous ulceration of the left lateral surface of the internal nose and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The record contains no indication that the appellant's service-connected allergic rhinitis exhibited improvement as of September 1, 2014, and the reduction in the disability rating for rhinitis from 10 to 0 percent as of that date was therefore improper.


CONCLUSION OF LAW

Restoration of the 10 percent disability rating for allergic rhinitis is warranted.  38 U.S.C.A. §§ 1155 , 5110, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.71a, Diagnostic Code 5257 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Analysis

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015). 

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

For disability ratings in effect for less than five years, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2015). 

Prior to reducing a Veteran's disability rating, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1 , 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown , 5 Vet. App. 413, 421 (1993); see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition"); see also 38 C.F.R. § 3.344(c ).

Under VA's Rating Schedule, rhinitis is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps.

Service connection was granted for rhinitis in a December 2002 rating decision.  A 10 percent evaluation was assigned, based on greater than 50 percent obstruction of each nasal passage as noted during an October 2002 VA examination.  The Veteran submitted a claim for increase in August 2011.

On VA examination in October 2011, the examiner did not specify that the Veteran's medical records were reviewed.  She indicated that there was no evidence of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  She did not address the Veteran's report of significant difficulty breathing in the context of these findings.

On VA fee basis examination in May 2013, the examiner indicated that there was no evidence of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  As with the October 2011 examination, it appears that the examiner was not afforded the opportunity to review the Veteran's medical records, and thus, her history.  This examiner also failed to address the Veteran's report of significant difficulty breathing in the context of these findings.

Having carefully reviewed the record, as reflected by recitation of the evidence above, the Board finds that restoration of the Veteran's 10 percent evaluation is in order.  While the VA examiners indicated that there was no evidence of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, neither accounted for the Veteran's report of significant difficulty breathing.  As such, the Board concludes that these examinations are not adequate for the purpose of determining the evaluation of the Veteran's rhinitis.  
Consequently, the Board has determined that it cannot be stated with any certainty that there has been improvement in the Veteran's allergic rhinitis.  Accordingly, the 10 percent evaluation is restored.


ORDER

The 10 percent evaluation for allergic rhinitis is restored, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran seeks a compensable evaluation for her granulomatous ulceration of the left lateral surface of the internal nose.  The Board observes that the Veteran is in receipt of service connection for various respiratory disorders, such as allergic rhinitis, a painful facial scar, and sinusitis, as well as the disorders at issue in this appeal.  The symptoms and manifestations of each separately service-connected disability are not entirely clear.  

The Board further notes that treatment records associated with the claims file include a December 2010 VA record reflecting findings of thick, bloody encrustations, and a November 2011 private record noting a huge septal perforation.  On VA examination in May 2013, however, such findings were neither noted nor addressed.  It is unclear whether the fee basis examiner was provided with access to the Veteran's records.  Because of these earlier, more serious findings and the uncertainty as to whether the fee basis examiner reviewed the Veteran's medical history, the Board concludes that the May 2013 examination is not adequate for the purpose of deciding the present appeal.  A current examination should be conducted to clarify the manifestations of the Veteran's service-connected respiratory disabilities and to allow the examiner to address the Veteran's history, so that the granulomatous ulceration of the left lateral surface of the internal nose may be properly evaluated.

The Veteran also seeks a TDIU.  In July 2015, her representative submitted the report of a private psychologist, who opined that the Veteran's psychiatric impairment rendered her unable to perform gainful employment.  This practitioner identified the Veteran's problem areas but did not discuss the objective evidence upon which her determination of unemployability was based.  The Board therefore concludes that an examination to determine the impact of the Veteran's psychiatric disorder on her occupational functioning is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of her service-connected granulomatous ulceration of the left lateral surface of the internal nose.  The claims folder should be forwarded to the examiner for review.  The examiner should be informed of the Veteran's service-connected disabilities.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran.

Following interview, examination of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's service-connected granulomatous ulceration of the left lateral surface of the internal nose, as opposed to the other respiratory disabilities for which she is in receipt of service connection, to the extent possible. 

The examiner should also describe the impact of the Veteran's service-connected disabilities, as a whole, on her occupational functioning (In addition to granulomatous ulceration of the left lateral surface of the internal nose, service connection is in effect for allergic rhinitis, a painful facial scar, sinusitis, and PTSD).

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

 2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of her major depressive disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be informed of the Veteran's service-connected disabilities.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to interview the Veteran as to her education, training, and work history.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD.  The examiner should also discuss any concurrent psychiatric diagnoses, and to the extent possible, differentiate the symptomatology by diagnosis.  If such differentiation is impossible, the examiner must so state.

The examiner should also describe the impact of the Veteran's service-connected disabilities, as a whole, on her occupational functioning (In addition to PTSD, service connection is in effect for allergic rhinitis, a painful facial scar, sinusitis, and granulomatous ulceration of the left lateral surface of the internal nose).

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


